Citation Nr: 1215130	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip disorder, diagnosed as degenerative arthritis.   


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to July 1971. 

This matter is on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in January 2012 for further development and is now ready for disposition.


FINDING OF FACT

A chronic left hip disorder was not shown in service or for many years thereafter; the competent and credible evidence is against the finding that any current left hip disorder is related to the Veteran's active service.


CONCLUSION OF LAW

A left hip disorder, diagnosed as degenerative arthritis, was not incurred in or aggravated by service, nor is it presumed related to service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own statements in support of his claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in February 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's medical history and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in January 2012 for further development.  Specifically, the Board instructed the RO to acquire the most current VA treatment records and to provide the Veteran with a VA examination in order to determine the nature of his left hip disorder and whether it is related to active duty service.  The Board specifically noted that the Veteran's hip complaints were nonspecific, and that clarification of the precise nature of the Veteran's disorder was required.  

The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO acquired the Veteran's most recent VA treatment records.  Next, the Veteran underwent a VA examination in February 2012 that clarified the issue on appeal and that the Board finds adequate for adjudication purposes.  Finally, after the required development was completed, the issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2012.  Accordingly, the Board finds that the January 2012 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Disorders such as degenerative arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is claiming entitlement to service connection for what has diagnosed as degenerative arthritis in the left hip.  He maintains that he injured his hip at the same time he injured his low back, and that he has been suffering from chronic pain since that time.  He is presently service connected for low back disability.

Service treatment records reflect that he was treated in August 1970 for an acute back sprain in the left erector spinar muscles with radiating pain down the left leg.  In a subsequent treatment note in March 1971, he noted that this back pain was still present. The Veteran did not mention an injury or symptomatology related to his left hip.  While the service treatment records reflect that he was eventually separated from active duty for psychiatric unsuitability (he was also declared a deserter on at least two occasions), his separation physical examination in July 1971 did not indicate any hip disorder either at the time of separation or by history.  Put another way, a chronic disorder to the left hip was not documented during the Veteran's active service.

The post-service evidence also fails to establish the presence of left hip symptomatology for many years after service discharge.  The first indication of a hip disorder was not until March 2003, where the Veteran complained of pain upon palpation that increased upon motion.  An X-ray taken at that time revealed no bone lesions, leading the treating physician to diagnose tendonitis, rather than arthritis.  In fact, it should be noted that the Veteran was not diagnosed with arthritis in the hip until his VA examination in February 2012.  Nevertheless, even if it were to presume that the first indications of a chronic disorder were in March 2003, the Board nevertheless emphasizes the multi-year gap between the Veteran's discharge from active duty service in 1971 and his initial left hip symptoms in 2003 (approximately a 32-year gap).  The record includes VA examinations from March 1971 and April 1974, where he did not mention any left hip symptomatology.  

As mentioned above, there is also a presumption of service connection of service connection for degenerative arthritis if these diseases are manifest to a compensable degree within one year of service discharge.  However, the first indication of degenerative arthritis of the left hip was not shown until many years after active duty.  Therefore, the clinical evidence does not support the findings that service connection is warranted on this presumptive basis.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as arthritis in the left hip or its etiology, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology (e.g., pain and limited motion) and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, in addition to the mere fact that the Veteran did not complain of symptoms of a hip disorder for many years after leaving active duty service, the Board reiterates that the Veteran twice filed claims seeking entitlement to disability benefits, in 1971 and 1974, where he did not mention any hip symptoms.  The Veteran was detailed in his perusal of benefits at that time.  Had he been experiencing chronic hip problems at that time, logic dictates that he would have pursued that benefit as well.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Veteran's credibility is further diminished by the fact that VA examinations performed in March 1971 and April 1974 did not note the existence of any left hip symptomatology or complaints of pain related thereto.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Veteran's credibility is also adversely effected by a displayed history of mischaracterizing his condition.  Specifically, there have been multiple occasions where he has failed to cooperate with examiners.  At a January 2007 appointment for imaging, the examination was deemed "limited" due to the Veteran's "inability to fully cooperate."  Similarly, at his February 2012 VA examination, the examiner believed that the Veteran was exaggerating the extent of his symptomatology.  While the Veteran presented with a four-wheel walker and a pronounced limp, the examiner previously observed the Veteran "walking quickly with the walker and without limping" prior to the examination.  It is expected that the Veteran participate in VA examinations in a way that his symptoms may be honestly understood.  Here, the examiner's observations of exaggerated symptoms weigh against his credibility when discussing symptoms on other occasions.  See Wood, 1 Vet. App. at 193 (the duty to assist is not a "one-way street").  

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against his failure to raise this issue when submitting other claims for benefits, the lack of documented complaints of hip pain until many years post-service, and the VA examiner's belief that the Veteran was not being completely honest when relating his symptomatology, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Continuity has not here been established, either through the competent evidence or through his statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Here, the Board finds that the weight of the competent evidence does not attribute the Veteran's left hip disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a February 2012 VA examination undertaken specifically to address the issue on appeal.  The Veteran reported that he had left hip pain since hurting his back while on active duty, although the pain had increased in severity since 2003.  He described his pain as intermittent and a 6 out of 10.  He also stated that he used a walker in order to ambulate approximately 50 percent of the time, and used a cane the rest of the time.  After the physical examination was completed, the examiner diagnosed degenerative changes in both hip joints.  He opined that it was not as least as likely as not that the Veteran's current left hip disorder (arthritis) was etiologically related to active duty service.  In providing this opinion, the examiner reflected that the service treatment records and separation physical examination was silent toward a diagnosed left hip condition.  Acknowledging his complaints of left hip pain in service, he said they were not of a chronic nature.  Rather, the examiner opined that it was more likely that that the Veteran's disorder was due to the natural aging process, since the X-rays also indicated arthritis in the right hip joint as well.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his left hip disorder to his active service.  The Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his left hip disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because degenerative arthritis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left hip disorder are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a left hip disorder, diagnosed as degenerative arthritis, is denied.   




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


